By the court.

Parker, J.
The statute of July 6, 1826, enacts that the executor or administrator of any estate may require of any person having a claim against such estate, to exhibit the same under oath, which oath shall be annexed to such claim, and certified by the magistrate administering the same.
From the ‘form of the oath prescribed in the statute, it would seem to have been intended to apply especially to accounts ; but it is not clear that this statute does not embrace all claims made against an estate.
The statute regulating the settlement and distribution of insolvent estates, passed July 2, 1822, enacts that the commissioners shall have power, if they deem it expedient, to examine on oath the creditor, touching any claim exhibited to them for allowance.
The same statute provides that any creditor may appeal from the determination of the commissioners, and file a declaration upon his demand against the estate ; and that “ upon £ said declaration such pleadings may be made, issues joined, ' and proceedings had, as the court shall direct or allow,” <fcc.
Wo have no doubt that this statute authorizes the court to require the creditor, on trial, to submit to an examination on Oath. It may be said to be an incident to the appeal; for otherwise the power given to the commissioners to examine the creditor on bath, might be rendered nugatory, by the refusal'of the creditor to appear before them, and on their *263rejecting the claim, by his entering an appeal from that decision. Such seems to have been the attempt in this case.
Judgment on the verdict,